I think the appellant's only remedy, if any, is in equity under the doctrine laid down in Special Tax School District v. Hillman, 131 Fla. 725, 179 So. 805. In view of our decisions in Babcock v. Board of Public Instruction of Dade County and First National Bank of Key West against the same board, cited in the opinion of Mr. Justice BUFORD, I do not see how the trial court could have rendered any judgment in favor of appellant on these notes, which were of the same series as those sued on in the two cited cases.